DETAILED ACTION
	This is the first Office action on the merits. Claims 1-24 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on May 21, 2019 and April 16, 2021 were received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved surfaces of the cam track (claim 8) and the wheel mount-side transmission component  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “100” of Fig. 14; and
Reference character “7” of Fig. 19.  
The drawings are objected to because Figs. 2-13 and 15-19 contain handwritten reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The disclosure is objected to because of the following informalities:
On Page 18 lines 4-6, reference character “54” is used to designate a rotational relative movement indicated by a curved arrow, but on Page 25 line 18 reference character “54” is used to designate a coupling mechanism.
On Page 17 lines 16-18, the feature cam track is designated by reference character “50,” but on Page 19 line 15, cam track is designated by reference character “52.”
The last paragraph of Page 25 refers to Fig. 23; however, the drawings only contain Figs. 1-19.
Appropriate correction is required.
Claim Objections
Claims 7 and 16-21 are objected to because of the following informalities: 
Regarding Claim 7, reference character “25” is used to designate the cylindrical cam, but the cylindrical cam of claim 1 is designated by the reference character “52.”
Regarding Claims 16-21, reference character “54” is used to designate the coupling mechanism, but the coupling mechanism of the specification and drawings is designated by reference character “62.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “wheel mount-side transmission component” and “hub-side transmission component” render the claim indefinite. Specifically, it is unclear what is meant by “wheel mount-side” and “hub-side” because the specification does not provide a standard for ascertaining the position of the hub relative to the wheel mount. The hub could be axially inboard or outboard of the wheel mount, or it could be radially inward or outward of the wheel mount.
Claims 19 and 20 recite the limitation "the coupling mechanism" in lines 3 and 4 of each claim, respectively.  There is insufficient antecedent basis for this limitation in the claims. This particular reference to “the coupling mechanism” is the first and thus a coupling mechanism has not be defined within the claims. 
Claim 22 recites the limitation "the pressure medium line" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the pressure medium line” is the first and thus a pressure medium line has not been defined within the claim.
Claim 22 is indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention.
Claim 23 recites the limitation "the pressure medium intake end" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the pressure medium intake end” is the first and thus a pressure medium intake end has not been defined within the claim.
Claims 2-18, 21, and 24 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10, 12-16, and 22, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,052,400 (Isono).
Regarding Claim 1, Isono discloses (Abstract; Figs. 1-3) a compressor assembly (air supply apparatus A) for supplying a pressure medium to a tire cavity (air chamber Ra) of a tire on a vehicle wheel (B) mounted on a wheel hub (11), wherein the wheel hub can be mounted on a wheel mount 
Regarding Claim 2, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 12-27; Figs. 1-3) the wheel mount-side transmission component (cam member 24) comprises a groove-like cam track (cam portion 24a).
Regarding Claim 3, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 28-38; Figs. 1-3) the hub-side transmission component (cam follower 25) comprises a tappet output drive.
Regarding Claim 4, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 4 lines 19-29, Col. 6 lines 6-17; Figs. 1-3) the translatory movement of the compressor component (piston 23) takes place at least in part in a direction of the axis of rotation.
Regarding Claim 5, Isono discloses the compressor assembly according to claims 1-2, as discussed above. Isono further discloses (Col. 5 lines 58-65; Figs. 1-3) the hub-side transmission component (cam follower 25) comprises a pin-like engagement element (ball 25c and roller 25b) that engages the cylindrical cam (cam member 24) in the groove-like cam track (cam portion 24a).
Regarding Claim 7, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 12-27; Figs. 1-3) the cylindrical cam (cam member 24) has at least one curved surface (cam face with v-shaped cross section), which runs toward the axis of rotation in at least a portion of a curve seen from a radial perspective (it can be seen in Fig. 2 that a portion of the curve of cam portion 24a runs toward the axis of rotation from a radial perspective).
Regarding Claim 8, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 12-27; Figs. 1-3) the wheel mount-side transmission component (cam member 24) comprises a groove-like cam track (cam portion 24a), wherein the cam track has two opposing curved surfaces (v-shaped cross section), each of which runs toward the axis of rotation in at least a portion of curves seen from a radial perspective (it can be seen in Fig. 2 that a portion of each curve of cam portion 24a runs toward the axis of rotation from a radial perspective).
Regarding Claim 10, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 6 lines 6-17, Figs. 1-3) a compression chamber (pump chamber Ro) located, seen along the axis of rotation, in front of and behind a contact section of the hub-side transmission component (cam follower 25) having the cylindrical cam.
Regarding Claim 12, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 12-38; Figs. 1-3) the wheel mount-side transmission component (cam member 24) is located radially outward of the hub-side transmission component (cam follower 25).
Regarding Claim 13, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 28-65; Figs. 1-3) the hub-side transmission component (cam follower 25) is movable to a position interacting with the wheel mount-side transmission component (cam member 24) through a translatory movement in a radial direction.
Regarding Claim 14, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 6 lines 6-17; Figs. 1-3) the hub-side transmission component (cam follower 25) is moved to a position interacting with the wheel mount-side transmission component (cam member 24) through a rotational movement about the radial direction.
Regarding Claim 15, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 3 lines 62-67, Col. 5 lines 28-38; Figs. 1-3) two hub-side transmission components (cam followers 25) that are diametrically opposed in relation to the axis of rotation.
Regarding Claim 16, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 5 lines 39-48, 58-67, Col. 6 lines 1-5; Figs. 1-3) a coupling mechanism (compression coil spring Sp with the shaft 25a), configured to bring the hub-side transmission component (cam follower 25) into interaction with the wheel mount-side transmission component (cam member 24).
Regarding Claim 22, Isono discloses the compressor assembly according to claim 1, as discussed above. Isono further discloses (Col. 9 lines 55-63, Fig. 3) a measuring and/or indicating mechanism (sensor S1) connected to the tire cavity (tire air chamber Ra) via the pressure medium line (it can be seen that there is an airway from the hub to the tire), the mechanism measuring and/or indicating a pressure, temperature, and/or moisture of the pressure medium in the tire cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of US Patent 5,325,902 (Loewe et al.).
Regarding Claim 23, Isono discloses the compressor assembly of claim 1, as discussed above. Isono further discloses (Col. 7 lines 34-45; Fig. 2) a filter (43).
Isono does not disclose the filter is disposed at the pressure medium intake end.
However, Loewe et al. teaches (Col. 6 lines 14-29; Figs. 1-3) an air compressor 28 with a filter 52 connected to the input 54 of the compressor 28.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly disclosed by Isono to include a filter at the intake of the compressor, as taught by Loewe et al., in order to keep contaminating elements from the external environment from entering the air compressor and causing damage to the compressor or the tire. 
Regarding Claim 24, Isono and Loewe et al. disclose the compressor assembly of claims 1 and 23, as discussed above. 
Isono does not disclose the pressure medium from the tire cavity or by conveying the pressure medium through the compressor assembly cleans the filter.
However, Loewe et al. teaches (Col. 6 lines 26-34) the air filter 52 may utilize pressurized air from the compressor 28 and/or the tire 10 to blow and/or brush away contaminants from the air filter 52.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly disclosed by Isono, as modified by Loewe, to use pressurized air from the compressor or tire to clean the air filter, as taught by Loewe, in order to ensure the filter functions properly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3, 4, 9, 10, 11, 12, 16, 17, 18, 19, 20, 21, 22, 23, and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 8, 9, 15, 16, 17, 18, 19, 20, 21, 22, and 23 of copending Application No. 16/462,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both pending and copending claims set forth a compressor assembly comprising a compression chamber, compressor component, wheel mount-side transmission component, and a hub-side transmission component with a cylindrical cam. 
Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose compressor assemblies with cam mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617